DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 1/15/2021.  Claims 1, 3-9, and 11-18 are pending.  Claims 16-18 are newly presented.  Applicant’s amendment to claim 1 has necessitated the new ground(s) of rejection below.  This action is Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 was filed after the mailing date of the Non-Final Rejection on 11/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregoire (U.S. 2003/0042459) in view of Chou (U.S. 4,964,432).
Gregoire discloses a valve device comprising: a valve body (70) having a block shape, defining a bottom surface and an upper surface opposing each other, and defining a fluid flow path (along 78, 74, 77); a diaphragm (30) being able to open and close the fluid flow path; a casing (60, 20) having a tubular shape and a thread part (64) formed on an outer periphery thereof, incorporating a drive mechanism for driving the diaphragm (as 60 is the actuator, and includes 62), connected to the valve body, and extending upward from the upper surface of the valve body, the thread part being screwed into a screw 
Gregoire does not appear to disclose a protective member that comes into contact with the casing and the valve body while the protective member is fixed to the outer periphery of a base portion of the casing, wherein the protective member is configured to suppress a stress concentration that occurs between the base portion of the casing and the valve body when a bending moment acts as an external force on the casing.
Chou teaches it was known to mount a valve to a housing in a similar manner and have the actuator (38) threaded into a similar support housing (12 and 32) and including a protective member (44) to secure the actuator to the support housing (col. 2, ll. 61-62) with the protective member fixed to an outer periphery of a base portion of the casing (actuator portion 38) and contacts the valve body (the upper surface of valve body (housing) 12, 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Gregoire by having a protective member (lock nut) secure the casing to the valve body by being threaded to the externally threaded portion of the casing and abutting against the top surface of the valve body as taught by Chou in order to better secure the casing to the valve body and lock the two components together (see col. 2, ll. 61-62).
Regarding claim 3, Gregoire as modified further discloses wherein an outer contour of the casing and the protective member are within the upper surface of the valve body in a top view (such as an outer contour of the casing at the area of the threading 64, which is shown to be within the opening having internal threads of the valve body, and the protective member as taught above by Chou having an outer casing interpreted to be the contour at the threading which is in threaded engagement with 
Regarding claim 4, Gregoire as modified further discloses wherein the protective member is screwed into the thread part of the casing (protective member as taught above by Chou, having the radially inner threading now residing and threaded to the thread part 64 of the casing).
Regarding claim 5, Gregoire as modified further discloses wherein the protective member (as taught above by Chou) comprises a fitting part (the radially interior surface) fitted to an outer periphery of the base portion of the casing (the threading 64 of the casing), and a fixing part (bottom surface) fixable to the upper surface of the valve body (when it is screwed down, it will be frictionally fit to the upper surface of the valve body).
Regarding claim 6, Gregoire as modified further discloses wherein outermost contours of the casing and the protective member are within the upper surface of the valve body in a top view (the outermost contour of the casing being at the area of the threading 64 and the outer contour of the protective member being the radially outward facing surfaces, both within the upper surface of the valve body at least within the longitudinal direction as the valve body has upper surfaces extending to the left and right in figure 2 that include the areas of 77 and 78).
Regarding claim 8, Gregoire as modified further discloses wherein the protective member comprises a recessed part on a side surface of the protective member (the flat sides of the protective member as taught above by Chou, recessed as compared to the pointed ends that form the well understood shape of the nut, alternatively, the recesses formed between the apexes of the threading which are on the inner side surface of the nut).

s 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregoire in view of Chou as applied to claims 1 and 3-6, respectively, above, and further in view of Tanikawa et al. (U.S. 2010/0090151).
Regarding claims 9 and 11-14, Gregoire as modified discloses the claimed invention but does not appear to disclose a fluid control system with a plurality of fluid devices, with one of the fluid devices being the valve device.
Tanikawa teaches it was known in the art to have a similar diaphragm valve (F in fig. 8, see para. 34 and 12) that additionally includes other fluid devices (B, C, D, E, F) in a fluid system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Gregoire by having, in additional to the diaphragm valve, additional fluid control devices, as taught by Tanikawa, in order to perform other fluid operations, such as measuring the pressure within the fluid line (such as by the manometer E) or filtering the fluid (such as by a filter, like C).

Claims 3, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregoire in view of Chou as applied to claim 1 above, and further in view of Yamaji et al. (U.S. 6,116,282).
Regarding claim 3, in the event that applicant is not convinced Gregoire as modified discloses an outer contour of the casing and protective member being within the upper surface of the valve body in a top view, Yamaji teaches it was known in the art to have a valve with actuator (13 and the components of the valve) that is assembled to a valve body (2, 12) with the components of the valve and actuator being entirely within the footprint of the valve body in a top view (see figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Gregoire by having the valve components be mounted to a large block such that the components are within the footprint of the valve body when viewed in a top 
Regarding claim 6, in the event that applicant is not convinced that Gregoire as modified discloses the outermost contours of the casing and protective member being within the upper surface of the valve body in a top view, Yamaji teaches it was known in the art to have a valve with actuator (13 and the components of the valve) that is assembled to a valve body (2, 12) with the components of the valve and actuator being entirely within the footprint of the valve body in a top view (see figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Gregoire by having the valve components be mounted to a large block such that the components are entirely within the footprint of the valve body when viewed in a top view as taught by Yamaji in order to provide a larger body that can easily be mounted to an already existing system, such as the modular system as shown by Yamaji, and especially since it has been held that a change in size of a component involves only routine skill in the art.  See MPEP2144.04.
Regarding claim 16, Gregoire as modified discloses the claimed invention but does not appear to disclose the fluid flow path through the bottom surface of the valve body.
Yamaji teaches it was known in the art to have a valve with actuator (13, including the components of the valve) that is assembled to a valve body (2, 12) with the valve body having fluid passages through the bottom (see fig. 2 near 30 and below 15a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Gregoire by having the bottom surface having a fluid passage(s) through it as taught by Yamaji (instead of exiting laterally) in order to allow the valve to be placed in an already existing system with fluid connections that are located below the valve.  For .

Allowable Subject Matter
Claims 17-18 are allowed.
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and the 102 rejection in view of Tanikawa have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new ground(s) of rejection has been made to claim 1 in view of the applicant’s amendment to claim 1.
Applicant’s amendment has required further search and/or consideration and/or revision of the rejection and, as such, this action must be made Final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.